EXHIBIT 10.9
SECOND AMENDMENT TO SENIOR SECURED
REVOLVING CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO SENIOR SECURED REVOLVING CREDIT AGREEMENT (this
“Amendment”), is made and entered into as of September 19, 2008, by and among
KAYNE ANDERSON ENERGY DEVELOPMENT COMPANY, a Maryland corporation (the
“Borrower”), the several banks and other financial institutions from time to
time party hereto (collectively, the “Lenders”) and SUNTRUST BANK, in its
capacity as Administrative Agent for the Lenders (the “Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties
to a certain Senior Secured Revolving Credit Agreement, dated as of June 4, 2007
(as amended by that certain First Amendment to Senior Secured Revolving Credit
Agreement, dated as of February 21, 2008, as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Credit Agreement), pursuant to which the Lenders
have made certain financial accommodations available to the Borrower;
     WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so;
     NOW, THEREFORE, for good and valuable consideration, the sufficiency and
receipt of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:
     1. Amendments.
     (a) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Advance Rate” in its entirety and replace it with the following:
     “Advance Rate” means, as to any Portfolio Investment and subject to
adjustment as provided in Section 5.13(a), (b) and (c), the following
percentages with respect to such Portfolio Investment:

                  Portfolio Investment   Quoted   Unquoted
Cash, Cash Equivalents and Short-Term U.S. Government Securities
    100 %     n.a.  
Long-Term U.S. Government Securities
    95 %     n.a.  
Performing First Lien Bank Loans
    80 %     70 %
Performing Second Lien Bank Loans
    70 %     60 %

 



--------------------------------------------------------------------------------



 



                  Portfolio Investment   Quoted   Unquoted
Performing Unsecured Bank Loans
    65 %     55 %
Performing Non-Cash Pay Bank Loans
    55 %     45 %
Performing Cash Pay High Yield Securities
    60 %     50 %
Performing Cash Pay Mezzanine Investments
    55 %     45 %
Performing MLP Units
    50 %     —  
Performing MLP Units - Private MLP (and Performing MLP Warrants directly linked
to such units)
    —       40 %
Performing Non-Cash Pay High Yield Securities
    50 %     40 %
Performing Common Equity, Warrants (other than the MLP Warrants), and MLP
Subordinated Units
    45 %     40 %
Performing Non-Cash Pay Mezzanine Investments and the “in-the-money” equity
component of any convertible debt Securities constituting Mezzanine Investments
that are convertible at the holder’s option
    45 %     35 %
Non-Performing First Lien Bank Loans
    35 %     0 %
Non-Performing Second Lien Bank Loans
    25 %     0 %
Non-Performing High Yield Securities
    25 %     0 %
Non-Performing Unsecured Bank Loans
    20 %     0 %
Non-Performing Mezzanine Investments
    15 %     0 %

     (b) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Performing MLP Units” in its entirety and replace it with the
following:
     “Performing MLP Units” means MLP Units (a) as to which, at the time of
determination, not less than 80% of the minimum quarterly distribution for the
most recent fiscal quarter period then ending for such issuer of such MLP Units
has been paid in cash (or in the case of Kinder, Enbridge or similar investments
included in the definition of MLP Units, additional shares), (b) for which, the
issuer of such MLP Units shall have at least one class of units traded on a
national stock exchange in the United States of America and (c) which are
Performing.
     (c) Section 1.1 of the Credit Agreement is hereby amended by inserting the
following definition:

 



--------------------------------------------------------------------------------



 



     “Performing MLP Units-Private MLP” means MLP Units (a) as to which, at the
time of determination, not less than 80% of the minimum quarterly distribution
for the most recent fiscal quarter period then ending for such issuer of such
MLP Units has been paid in cash, (b) for which, the issuer of such MLP Units
shall not have any class of units traded on a national stock exchange in the
United States of America and (c) which are Performing.
     (d) Section 5.13 of the Credit Agreement is hereby amended by replacing
subsection (c) of such Section in its entirety with the following:

  (c)   the portion of the Borrowing Base attributable to the aggregate amount
of unquoted Performing MLP Units-Private MLP (and associated MLP Warrants
directly linked to such units (the “MLP Warrants”)), unquoted or private
Performing Common Equity, MLP Subordinated Units, Performing Non-Cash Pay Bank
Loans, Non-Performing Bank Loans, Non-Performing High Yield Securities,
Non-Performing Mezzanine Investments, and Warrants (other than the MLP Warrants)
shall not exceed 45% of the total Borrowing Base, and the Borrowing Base shall
be reduced to the extent such portion exceeds 45% of the total Borrowing Base;
provided, that, in no event shall the portion of the Borrowing Base attributable
to the aggregate amount of unquoted or private Performing Common Equity, MLP
Subordinated Units, Performing Non-Cash Pay Bank Loans, Non-Performing Bank
Loans, Non-Performing High Yield Securities, Non-Performing Mezzanine
Investments, and Warrants (other than the MLP Warrants) exceed 20% of the total
Borrowing Base and the Borrowing Base shall be reduced to the extent such
portion would otherwise exceed 20% of the total Borrowing Base; provided,
further, in no event shall the portion of the Borrowing Base attributable to the
aggregate amount of Non-Performing Bank Loans, Non-Performing High Yield
Securities, Non-Performing Mezzanine Investments, and Warrants (other than the
MLP Warrants) exceed 10% of the total Borrowing Base, and the Borrowing Base
shall be reduced to the extent such portion exceeds 10% of the total Borrowing
Base;

     (e) Section 5.13 of the Credit Agreement is hereby amended by inserting “;
and” to the end of subsection (k) and the following subsection (l) to such
Section:
     (l) the portion of Borrowing Base attributable to any Portfolio Investment,
other than Cash, Cash Equivalents, Short-Term U.S. Government Securities and
Long-Term U.S. Government Securities (including any issuers in a consolidated
group of corporations or other entities) shall not exceed 10% of the Revolving
Commitment Amount.
     2. Representations and Warranties. To induce the Lenders and the
Administrative Agent to enter into this Amendment, the Borrower hereby
represents and warrants to the Lenders and the Administrative Agent:
     (a) The Borrower (i) is duly organized, validly existing and in good
standing as a corporation, partnership or limited liability company under the
laws of the jurisdiction of its organization, (ii) has all requisite power and
authority to carry on its business as now conducted, and (iii) is duly qualified
to do business, and is in good standing, in each jurisdiction where such

 



--------------------------------------------------------------------------------



 



qualification is required, except where a failure to be so qualified would not
reasonably be expected to result in a Material Adverse Effect;
     (b) The execution, delivery and performance by the Borrower of the Loan
Documents is within its organizational powers and has been duly authorized by
all necessary organizational, and if required, shareholder, partner or member,
action;
     (c) The execution, delivery and performance by the Borrower of this
Agreement (i) does not require any consent or approval of, registration or
filing with, or any action by, any Governmental Authority, except those as have
been obtained or made and are in full force and effect; (ii) will not violate
any Requirements of Law or any judgment, order or ruling of any Governmental
Authority, and (iii) will not violate or result in a default under any
indenture, material agreement or other material instrument binding on the Parent
or any of its assets or give rise to a right thereunder to require any payment
to be made by the Borrower;
     (d) This Amendment has been duly executed and delivered for the benefit of
or on behalf of the Borrower and constitutes a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights and remedies in general; and
     (e) After giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects, and no Default or Event of Default
has occurred and is continuing as of the date hereof.
     3. Reaffirmations and Acknowledgments.
     Acknowledgment of Perfection of Security Interest. The Borrower hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to the Administrative Agent and the Lenders under the Credit Agreement
and the other Loan Documents are in full force and effect, are properly
perfected and are enforceable in accordance with the terms of the Credit
Agreement and the other Loan Documents.
     4. Effect of Amendment. Except as set forth expressly herein, all terms of
the Credit Agreement, as amended hereby, and the other Loan Documents shall be
and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Borrower to the Lenders and the
Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement. This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.
     5. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.

 



--------------------------------------------------------------------------------



 



     6. No Novation. This Amendment is not intended by the parties to be, and
shall not be construed to be, a novation of the Credit Agreement or an accord
and satisfaction in regard thereto.
     7. Costs and Expenses. The Borrower agrees to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.
     8. Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.
     9. Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.
     10. Entire Understanding. This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.
[Signature Pages To Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed, under seal, by their authorized officers as of the day and year
first above written.

            BORROWER:

KAYNE ANDERSON ENERGY DEVELOPMENT COMPANY
      By:   /s/ Terry A. Hart         Name:   Terry A. Hart        Title:  
Chief Financial Officer     

            LENDERS:

SUNTRUST BANK, as Administrative Agent, as
Issuing Bank and as a Lender
      By:   /s/ David Simpson         Name:   David Simpson        Title:   Vice
President     

            CITIBANK, N.A., as Syndication Agent and as a Lender
      By:   /s/ Todd J. Mogil         Name:   Todd J. Mogil        Title:   Vice
President     

            MERRILL LYNCH BANK USA, as Co-Documentation
Agent and as a Lender
      By:   /s/ Louis Alder         Name:   Louis Alder        Title:   First
Vice President     

            AMEGY BANK, as a Lender
      By:   /s/ W. Bryan Chapman         Name:   W. Bryan Chapman       
Title:   Senior Vice President     

 



--------------------------------------------------------------------------------



 



            CUSTODIAL TRUST COMPANY, as a Lender
      By:   /s/ Ben J. Szwalbenest         Name:   Ben J. Szwalbenest       
Title:   President & CEO     

 